The description of the property mortgaged was sufficient. Morse v. Pike,15 N.H. 529, 532; Fuller v. Rounceville, 31 N.H. 512, 519; Call v. Gray,37 N.H. 428; Sumner v. Blakslee, 59 N.H. 242; Benton v. Benton,63 N.H. 289, 295. Any description is sufficient from which the property can be identified. Sherman v. Hanno, 66 N.H. 160, 163.
It is immaterial that the oath was not varied. The mortgages were valid as between the parties, and as against subsequent purchasers with notice and the defendant assignee, without any oath or record. Smith v. Moore,11 N.H. 55, 63; Gooding v. Riley, 50 N.H. 400, 402; Roberts v. Crawford,58 N.H. 499, 500; Lovell v. Osgood, 60 N.H. 71, 72; Adams v. Lee,64 N.H. 421, and cases cited.
The claim of the defendant based upon the doctrine of Putnam v. Osgood,51 N.H. 192, and kindred cases, has been disposed of by the decision in Thompson v. Esty, ante, p. 55.
The plaintiffs, although entitled to judgment as against the assignee for the value of the mortgaged goods in his hands, cannot hold the goods upon the facts stated as against attaching creditors without notice. Putnam v. Osgood, 51 N.H. 192; Wilson v. Sullivan, 58 N.H. 260, 263. If at the trial term it appears that there are such creditors, they may, upon proof of their claims, have judgment for the amounts thereof to the extent of the value of the goods under attachment by them. In that event the plaintiffs will be entitled to judgment for the value of the mortgaged goods, if any, remaining after satisfying the claims of such attaching creditors.
Case discharged.
All concurred.